968 F.2d 92
296 U.S.App.D.C. 356
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Sidney Curtis DAVIS, Appellant,v.Walter RIDLEY.
Nos. 90-5207, 90-7115.
United States Court of Appeals, District of Columbia Circuit.
June 25, 1992.

Before MIKVA, Chief Judge, and HARRY T. EDWARDS and RUTH BADER GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, the court's order to show cause filed May 4, 1992, and the response thereto, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the motion for summary affirmance be granted, substantially for the reasons stated by the district court in its Memorandum Opinion and Order filed June 8, 1990.   Appellant concedes that the issues raised on appeal are controlled by  Poole v. Kelly, 954 F.2d 760 (D.C.Cir.1992) (per curiam), and that, accordingly, the motion for summary affirmance must be granted.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.